 


109 HR 3748 IH: Displaced Student Relief Act
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3748 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Hinojosa, Mr. Ortiz, Mr. Gene Green of Texas, Mr. Doggett, Ms. Jackson-Lee of Texas, Mr. Reyes, Mr. Cuellar, Ms. Lee, Mr. Kennedy of Rhode Island, Mr. Nadler, Mr. Boren, Mr. Brown of Ohio, Ms. Carson, Mr. Honda, Mr. Berman, Mr. Grijalva, Mr. Cummings, Mr. Scott of Georgia, Mr. McDermott, Ms. Solis, Mr. Owens, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide additional funds to local educational agencies for elementary and secondary education and pupil services for students displaced by Hurricane Katrina, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Displaced Student Relief Act. 
2.Education and pupil services for elementary and secondary students displaced by Hurricane Katrina 
(a)In generalFrom funds appropriated under this section, the Secretary of Education shall make grants to local educational agencies in fiscal years 2005 and 2006 for the purpose of facilitating the enrollment, attendance, and success in public elementary and secondary schools of displaced students. 
(b)Maximum grant amountThe maximum amount of the grant a local educational agency may receive under this section for any fiscal year is— 
(1)the number of displaced students in the geographic area served by the local educational agency, as determined by the Secretary; multiplied by 
(2)$8,305. 
(c)Use of fundsLocal educational agencies shall use funds received under this section for education and pupil services for displaced students who are enrolled in public schools served by the agency. Such services may include the following: 
(1)Outreach to families affected by a specified hurricane disaster in order to facilitate such families in enrolling displaced students in school. 
(2)Hiring additional teachers, paraprofessionals, and pupil services personnel required due to the enrollment of such students. 
(3)Procurement of additional equipment and classroom supplies required due to the enrollment of such students. 
(4)Procurement of additional classroom space required due to the enrollment of such students. 
(5)Transportation services provided to such students. 
(6)Counseling and other mental health services for such students.  
(d)ApplicationNo local educational agency may receive a grant under this section unless the local educational agency submits an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require. 
(e)School lunchesNotwithstanding any other provision of law, a displaced student is deemed eligible for free lunches under section 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758). 
(f)Reports6 months after the date of the enactment of this Act, and every 6 months thereafter, the Secretary of Education shall submit reports to the appropriate committees of the Congress concerning the implementation of this section.  
(g)DefinitionsFor purposes of this section: 
(1)The term child means any person within the age limits for which the State in which the person is located provides free public education. 
(2)The term displaced student means a child who— 
(A)is a homeless child or youth (as defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)); 
(B)but for a specified hurricane disaster, would be enrolled during a school year in an elementary or secondary school in a State; 
(C)is unable, due to such disaster, to access the education and pupil services that the child otherwise would be receiving at such school; and 
(D)due to such disaster, is enrolled at a public elementary or secondary school in a different geographic location in a State. 
(3)The term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (8 U.S.C. 7801). 
(4)The terms pupil services and pupil services personnel have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (8 U.S.C. 7801). 
(5)The term specified hurricane disaster means any major disaster resulting from Hurricane Katrina declared by the President under the Robert T. Stafford Disaster and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(6)The term State has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (8 U.S.C. 7801). 
(h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2005 and 2006. Amounts made available under the preceding sentence for fiscal year 2005 shall remain available for expenditure during fiscal year 2006. 
 
